                Case 1:19-cv-00461-DLB Document 19 Filed 07/01/20 Page 1 of 6



                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND
         CHAMBERS OF                                                                 101 WEST LOMBARD STREET
     DEBORAH L. BOARDMAN                                                            BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                              (410) 962-7810
                                                                                          Fax: (410) 962-2577
                                                                                   MDD_DLBChambers@mdd.uscourts.gov




                                                        July 1, 2020

      LETTER TO COUNSEL

             RE:      Steve B. v. Saul
                      Civil No. DLB-19-461

      Dear Counsel:
              On February 15, 2019, Plaintiff Steve B. petitioned this Court to review the Social Security
      Administration’s (“SSA’s”) final decision to deny his application for Supplemental Security
      Income (“SSI”). ECF No. 1. I have considered the parties’ cross-motions for summary judgment,
      ECF No. 14 (“Pl.’s Mot.”), ECF No. 17 (“Def.’s Mot.”), which they fully briefed, ECF No. 14-1
      (“Pl.’s Mem.”), ECF No. 17-1 (“Def.’s Mem.”), ECF No. 18 (“Pl.’ Resp.”). I find that no hearing
      is necessary. See Loc. R. 105.6 (D. Md. 2018). This Court must uphold the decision of the SSA if
      it is supported by substantial evidence and if the SSA employed proper legal standards. See 42
      U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that
      standard, I will deny Plaintiff’s motion, grant the Commissioner’s motion, and affirm the
      Commissioner’s judgment pursuant to sentence four of 42 U.S.C. § 405. This letter explains my
      rationale.
              Plaintiff protectively filed his application for SSI on February 9, 2015, alleging an onset
      date of September 1, 2006. Tr. 20, 40, 115, ECF No. 11. His application was denied initially and
      on reconsideration. Id. at 120–23, 127–28. A hearing was held on November 30, 2017, before an
      Administrative Law Judge (“ALJ”). Id. at 16. Following the hearing, the ALJ determined that
      Plaintiff was not disabled within the meaning of the Social Security Act during the relevant time
      frame. Id. at 26. The Appeals Council affirmed the ALJ’s decision, id. at 5–7, so the ALJ’s
      decision constitutes the final, reviewable decision of the SSA.
              The ALJ found that Plaintiff suffered from the severe impairments of “degenerative disc
      disease of the lumbar and cervical spines and degenerative joint disease (‘DJD’) of the left knee
      with ACL rupture and meniscus tears.” Id. at 19. Despite these impairments, the ALJ determined
      that Plaintiff retained the residual functional capacity (“RFC”) to “perform light work as defined
      in 20 C.F.R. 416.967(b) except: [Plaintiff] is limited to no climbing of ladders, ropes or scaffolds.
      [Plaintiff] cannot kneel, crouch or crawl. [Plaintiff] is limited to occasional stooping and climbing
      of ramps and stairs.” Id. at 20. The ALJ determined that Plaintiff had no past relevant work. Id.
      at 24. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
      Plaintiff had the RFC “to perform the requirements of representative occupations such as cafeteria
          Case 1:19-cv-00461-DLB Document 19 Filed 07/01/20 Page 2 of 6
Steve B. v. Saul
Civil No. DLB-19-461
July 1, 2020
Page 2

attendant . . . , light, cashier II . . . , light, and marker . . . , light.” Id. at 24–25. Therefore, the ALJ
concluded that Plaintiff was not disabled. Id. at 26.
        Plaintiff argues on appeal that the ALJ’s RFC assessment was not supported by substantial
evidence. Pl.’s Mem. 8. Plaintiff insists that “the ALJ failed to satisfactorily explain his decision
not to credit Plaintiff’s symptoms of chronic, disabling pain.” Id. at 9. Specifically, Plaintiff
contends that “the ALJ . . . found Plaintiff’s medically determinable impairments could reasonably
be expected to cause such disabling symptoms” but “nevertheless determined that Plaintiff’s
‘statements concerning the intensity, persistence, and limiting effects of these symptoms are not
entirely consistent with the medical evidence and other evidence in the record for the reasons
explained in this decision.’” Id. at 10 (quoting Tr. 23). In Plaintiff’s view, “the ALJ improperly
relied on objective imaging to discount Plaintiff’s credible symptoms of pain.” Id. at 11.
Additionally, Plaintiff contends that “the ALJ misapprehended this objective evidence to suggest
that Plaintiff’s pain symptoms were out of proportion to the diagnostic results.” Id. According to
Plaintiff, “[i]t was erroneous for the ALJ to look to the MRI reports to determine the severity and
sincerity of Plaintiff’s symptoms of pain since an MRI cannot offer images of pain.” Id. Plaintiff
asserts that “the MRI evidence clearly documents impairments that, as the ALJ had already
conceded, ‘could reasonably be expected to cause the alleged symptoms’ of pain.” Id. at 12
(quoting Tr. 23).
        Plaintiff argues that “the ALJ erred by failing to explain why [other] evidence undermined
Plaintiff’s symptoms of disabling pain.” Id. at 13. Plaintiff also contends that “the ALJ failed to
recognize records documenting [that] ‘he is not able to undergo this right knee [surgery] due to
financial constraints as well as living situation’” and “fail[ed] to consider the longitudinal records
demonstrating that the ‘reduction in symptoms and greater functioning’ with medical and
injections was only temporary.” Id. at 14–16 (quoting Tr. 433). These arguments are not
persuasive.
        The Fourth Circuit in Hines v. Barnhart explained that, “[a]lthough a claimant’s allegations
about [his] pain may not be discredited solely because they are not substantiated by objective
evidence of the pain itself or its severity, they need not be accepted to the extent they are
inconsistent with the available evidence.” 453 F.3d 559, 565 (4th Cir. 2006); see also Lewis v.
Berryhill, 858 F.3d 858, 866 (4th Cir. 2017) (“[S]ubjective evidence of pain intensity cannot be
discounted solely based on objective medical findings.”); SSR 16-3p, 2016 WL 1119029
(explaining the evidence an ALJ must consider when evaluating the intensity, persistence, and
limiting effects of an individual’s symptoms); 20 C.F.R. § 404.1529(c)(3) (listing the factors an
ALJ must consider, including a claimant’s activities of daily living).
        Here, the ALJ determined that, although Plaintiff’s “medically determinable impairments
could reasonably be expected to cause the alleged symptoms,” Plaintiff’s “statements concerning
the intensity, persistence and limiting effects of these symptoms” were “not entirely consistent
with the medical evidence and other evidence in the record.” Tr. 23 (emphasis added); see Chater,
76 F.3d at 594 (explaining the Fourth Circuit’s two-part test for evaluating a claimant’s subjective
complaints). In making this finding, the ALJ first summarized Plaintiff’s subjective complaints
and testimony regarding “disabling pain in his left knee, back and neck that prevents him from
performing any work.” Tr. 23. Regarding his knee, Plaintiff stated that
          Case 1:19-cv-00461-DLB Document 19 Filed 07/01/20 Page 3 of 6
Steve B. v. Saul
Civil No. DLB-19-461
July 1, 2020
Page 3

       he has pain in his knee all day long and it is exacerbated with strenuous activities.
       The [Plaintiff] indicated that the pain is helped with medication but it doesn’t
       completely resolve it. . . . The [Plaintiff] testified he can only walk 50 to 60 feet
       because then his knee will go out. He reported that he can stand for about 12
       minutes and sit for maybe half an hour before he needs to stand and move around.
       In a typical day, the [Plaintiff] l[ie]s down and watches television for most of the
       day when not getting something to eat or showering. The [Plaintiff] does not walk
       to the mailbox very often because of the pain and indicates that the pain is 10 out
       of 10 in his knee. . . . The [Plaintiff] cannot lift a gallon of milk. The [Plaintiff]
       states that he needs a knee replacement.
Tr. 20–21.
         Plaintiff also testified that “he experiences back pain and that it is all the time and gives
him a nauseous feeling.” Id. at 21. Lying down alleviates the pain, and it “is helped . . . somewhat
by medication.” Medication does not help his neck pain, which makes it “hard to tum his head
left.” Id. Plaintiff testified that he still has “pain in his left forearm due to an earlier injury that
required a number of stiches [after] he had cut his arm after his fiancee had passed away.” Id. The
ALJ noted that Plaintiff “had mental health treatment for depression and anxiety in 2000 but has
not had any recently but still indicates that he has a hard time being around others and he is
paranoid.” Id.
        The ALJ then considered this testimony in light of the medical records and other available
evidence and concluded that “[w]hile the record does show that [Plaintiff] has limitations due to
his physical impairments the record does not support the degree of limitation alleged,” and Plaintiff
“would still be capable of a reduced range of light work as noted above.” Id. at 23. He reasoned
that “[d]espite [Plaintiff’s] degenerative joint disease in his left knee,” for which he had “failed
conservative treatments” and “full knee replacement” was recommended, Plaintiff “is often noted
to have normal gait and there is no indication of use of an ambulatory device.” 1 Id. Similarly,


1 The ALJ noted that Plaintiff has not had knee replacement surgery. Tr. 23. Plaintiff argues that
he cannot be held accountable for not having surgery because he cannot afford it. Pl.’s Mem. 14–
15 (citing Lovejoy v. Heckler, 790 F.2d 1114, 1117 (4th Cir. 1986)). Plaintiff also insists that his
“failure to obtain medical treatment that he cannot afford cannot justify an inference that his
condition was not as severe as he alleges.” Pl.’s Mem. 15 (citing Mickles v. Shalala, 29 F.3d 918,
929–30 (4th Cir. 1994)). Defendant notes, however, that “financial constraints” are not the only
reason Plaintiff has not had surgery:
        [P]laintiff testified at the hearing and reported to his treating source at Century
        Spine Center that he had medical insurance. Plaintiff told his treating source at The
        Orthopedic Center that he wanted to delay surgery until the summer of 2015. When
        plaintiff returned to The Orthopedic Center in September 2015, plaintiff reported
        that he wanted to delay surgery due to lack of significant employment. At the
        hearing, plaintiff testified that he still had not undergone a full knee replacement
        because his living situation was not equipped with bars, the recovery would be long
        in duration, and the result would not be permanent. The treatment notes from The
          Case 1:19-cv-00461-DLB Document 19 Filed 07/01/20 Page 4 of 6
Steve B. v. Saul
Civil No. DLB-19-461
July 1, 2020
Page 4

Plaintiff’s complaints of “disabling cervical and lumbar spine pain” were inconsistent with the
“only moderate degenerative findings of the cervical spine and mild findings of the lumbar spine”
and
       [the] indication in the record that [Plaintiff] is not compliant with his pain
       medication treatment for his lumbar spine and cervical spine as he was discharged
       from narcotic pain medications at the Kure practice due to an absence of pain
       medication in his urine screen as well as a failure to take a random urine test.
Id. Moreover, “[d]espite [Plaintiff’s] allegations of severe limitations the record also shows that
with medication and injections [Plaintiff] had a reduction in symptoms and greater functioning.
[Plaintiff] even noted hurting his back when moving a refrigerator which is an activity inconsistent
with [Plaintiff’s] allegations.” Id.
        Finally, the ALJ considered the state agency medical experts’ reports and the report from
Plaintiff’s consultative examination:
               The state agency medical experts opined that [Plaintiff] was capable of work
       at the light exertional level with occasional postural activities and frequent
       stooping. These opinions are given substantial weight as they are supported by the
       medical evidence of record showing that [Plaintiff] had normal gait and mostly 5/5
       strength. However, due to subsequent reports of ongoing pain the undersigned has
       found that [Plaintiff’s] postural activities would be greater limited and reduced
       [Plaintiff’s] residual functional capacity accordingly.
               [Plaintiff] was examined at a consultative examination by William Barrish,
       M.D. on October 6, 2015. Dr. Barrish opined that [Plaintiff] can sit for 8 hours per
       day, and stand/walk less than 1 hour per day as the patient is currently using a
       wheelchair. Dr. Barrish opined that [Plaintiff] can lift and carry 5 pounds frequently
       and 10 pounds occasionally. Dr. Barrish opined that crawling, crouching and
       stooping should be avoided. This opinion is given little weight as it appears to be
       based on the fact that [Plaintiff] appeared in a wheelchair. There is no indication in
       the record that this wheelchair was prescribed to [Plaintiff] or even recommended,
       and it only appears in the medical record when [Plaintiff] presented to see Dr.
       Barrish. [Plaintiff’s] functioning in the record does not support that [Plaintiff]
       would require a wheelchair or would be so limited as he was noted to move a
       refrigerator and had great improvement in functioning with treatment.


       Orthopedic Center, however, do not substantiate plaintiff’s claims. Plaintiff was
       advised that “anything short of a knee arthroplasty would be temporary at best,”
       not vice versa. Moreover, the treatment notes do not indicate that plaintiff was
       advised to forgo surgery based on any of these issues.
Def.’s Mem. 9 (citing Tr. 35, 61, 353, 377, 419, 439). In any event, as Plaintiff states, the ALJ
“mere[ly] acknowledge[d]” that he had not had surgery, see Pl.’s Mem. 14; he did not find that the
failure to have surgery showed that Plaintiff’s pain was less than he represented it to be. See Tr.
23.
          Case 1:19-cv-00461-DLB Document 19 Filed 07/01/20 Page 5 of 6
Steve B. v. Saul
Civil No. DLB-19-461
July 1, 2020
Page 5

Tr. 24 (citations to exhibits omitted).
        The ALJ’s RFC assessment was not a wholesale rejection of Plaintiff’s testimony as not
credible. Rather, his testimony was accepted in part and used to reduce Plaintiff’s RFC. Further,
in assessing Plaintiff’s credibility, the ALJ considered the medical evidence, treatment records,
opinion evidence, and State agency medical experts’ reports. Tr. 21–24. The ALJ provided sound
reasoning for discrediting Plaintiff’s accounts of pain because they were inconsistent with the
medical evidence and other evidence in the record. Moreover, the ALJ did not rely only on MRIs
of Plaintiff’s lumbar spine.
        The ALJ supported his opinion with substantial evidence, including the fact that Plaintiff
had been observed with “normal gait” and, with the exception of his appearance in a wheelchair
for his examination by Dr. Barrish on October 6, 2015, there was “no indication of use of an
ambulatory device.” Tr. 22–23. The ALJ also noted that “[t]here is no indication in the record
that this wheelchair was prescribed to [Plaintiff] or even recommended.” Id. at 24. Additionally,
the ALJ observed that Plaintiff had been assessed to have “mostly 5/5 strength.” Id. at 23; see id.
at 21, 22 (noting that, on February 12, 2015, “[s]trength testing was 5/5 throughout” and on
October 6, 2015, “[l]ower extremity strength was 4/5 on the left” and “[u]pper extremity strength
was 5/5”).
         Significantly, the ALJ also relied on Plaintiff’s own testimony about moving a refrigerator,
an action entirely at odds with the pain he claimed to experience daily. It is true that, as Plaintiff
asserts, see Pl.’s Mem. 17, Plaintiff went to the emergency room “with chronic low back pain after
moving [the] refrigerator the day before.” Tr. 22. Nonetheless, the fact remains that Plaintiff, who
testified that he “can only walk 50 to 60 feet because then his knee will go out” and “cannot lift a
gallon of milk,” moved a refrigerator. Moreover, at the emergency room the day after he moved
the refrigerator, Plaintiff “stated that he had no incontinence, numbness, tingling or weakness and
that he [was] on no medicines” (although he later stated that he “had Flexeril at home”), and he
was observed to have “normal gait.” Tr. 20–21, 22.
        Ultimately, my review of the ALJ’s decision is confined to whether substantial evidence,
in the record as it was reviewed by the ALJ, supports the decision and whether correct legal
standards were applied. See Richardson v. Perales, 402 U.S. 389, 390 (1971). Even if there is
other evidence that may support Plaintiff’s position, I am not permitted to reweigh the evidence or
to substitute my own judgment for that of the ALJ. See Hays v. Sullivan, 907 F.2d 1453, 1456
(4th Cir. 1990). In considering the entire record, and given the evidence outlined above, I find the
ALJ’s evaluation of Plaintiff’s subjective complaints was supported by substantial evidence and
that the ALJ applied the correct legal standards.
       For the reasons set forth herein, Plaintiff’s Motion for Summary Judgment, ECF No. 14, is
DENIED, and Defendant’s Motion for Summary Judgment, ECF No. 17, is GRANTED. The
SSA’s judgment is AFFIRMED pursuant to sentence four of 42 U.S.C. § 405(g).
          Case 1:19-cv-00461-DLB Document 19 Filed 07/01/20 Page 6 of 6
Steve B. v. Saul
Civil No. DLB-19-461
July 1, 2020
Page 6

        Despite the informal nature of this letter, it should be flagged as an opinion. A separate
order follows.

                                                Sincerely yours,

                                                            /s/

                                                Deborah L. Boardman
                                                United States Magistrate Judge
